Tenemos la ocasión para ampliar nuestro dictamen en Mojica v. Román Rodríguez, 116 D.P.R. 45 (1985), y pautar otras normas pertinentes sobre litigios relativos a billetes de la lotería extraviados, cuando su supuesto titular des-cubre la pérdida de estos después de celebrado el sorteo en que dichos billetes resultaron premiados.
*144I — I
El 19 de junio de 1996 la Lotería de Puerto Rico (en adelante la Lotería) celebró el sorteo número 256. En dicho sorteo resultó agraciado con el primer premio el billete nú-mero 48144. Dicho premio consistía de $150,000, equiva-lente a $3,000 por cada fracción del billete agraciado. Con-forme a las normas que regulan este juego, la Lotería pagó de inmediato a los portadores de las fracciones del billete referido que reclamaron las cantidades del premio que les correspondían. Quedaron sin pagarse 20 fracciones del billete referido que todavía están pendientes de pago.
El 24 de jimio de 1996, cinco (5) días después del sorteo, Osvaldo R. Rivera Rodríguez acudió a la Lotería y, alega-damente, por instrucciones de la oficina central de esa agencia, suscribió y presentó una declaración jurada en la que indicó que por $10 había adquirido de Javier Albala-dejo Santana veinte (20) fracciones del billete número 48144, agraciado con el primer premio en el sorteo antes mencionado, en la agencia número 11267 del Municipio de Barceloneta. Adujo que al momento de la compra aludida estaba acompañado de sus compañeros de trabajo Milton Román Ruiz y Luis F. Otero Nieves. Añadió que aunque había guardado los billetes referidos, no los podía presen-tar en la Lotería debido a que —después de celebrado el sorteo— se percató que se le habían extraviado. Sin embargo, manifestó que deseaba reclamar su derecho de cobro del premio aludido.(1)
Mediante Carta de 26 de junio de 1996, el Director Auxi-*145liar de la Lotería le indicó por escrito a Rivera Rodríguez, en lo pertinente, que en casos de billetes extraviados, des-truidos o hurtados, el Art. 10 de la ley que crea la Lote-ría(2) 15 L.RR.A. see. 120, y el Art. 56 del Reglamento para la Administración y Funcionamiento de la Lotería de Puerto Rico, Reglamento Núm. 1583 del Departamento de Hacienda de 3 de agosto de 1972, según enmendado, esta-blecen que debía “radicar ante el Director del Negociado de la Lotería o enviar por correo certificado una declaración jurada VEINTICUATRO (24) horas antes de celebrarse el sorteo', indicando el número del billete, serie (letra), sorteo o fecha en que habrá de celebrarse y el número de la que-rella asignado por la Policía al caso”, y concluyó la comu-nicación referida señalando que “[p]or la[s] razones antes indicada[s] se remite la misma”. (Énfasis en el original su-primido y énfasis suplido.)
Inconforme con la citada determinación que en efecto le negaba el pago de las fracciones reclamadas, el 22 de agosto de 1996 el señor Rivera Rodríguez y su esposa, Ma-ría Bayón Nieves, presentaron ante el Tribunal de Primera Instancia, Sala Superior de Arecibo, una demanda contra el Director de la Lotería y el Secretario de Hacienda(3) (en adelante Hacienda), sobre sentencia declaratoria y cobro de billetes de lotería. La parte demandante alegó ser dueña de las veinte (20) fracciones del billete premiado antes mencionado. Indicó que dichas fracciones equivalían a *146$60,000 del premio y que el Director de la Lotería había negado el pago de éstas. La parte demandante añadió, en lo pertinente, que “los billetes o [fracciones] se le extravia-ron en la propia casa y/o su esposa los echó en la lavadora de ropa, [dentro de la] camisa o pantalón, en que los guar-daba”, por lo que le solicitó al foro de instancia que, previa una verificación de que las fracciones reclamadas no ha-bían sido cobradas, ordenara a la Lotería abstenerse de pa-gar las mismas a otra persona dentro de los seis (6) meses que establece la ley y le pagara los $60,000 correspondien-tes a su premio. Hacienda contestó oportunamente la de-manda referida. Sostuvo que la parte demandante no tenía causa de acción en su contra.
En la conferencia con antelación al juicio —celebrada el 14 de marzo de 1997— Hacienda le informó al Tribunal de Primera Instancia que había “otro demandante recla-mando el mismo billete” en la Sala Superior de San Juan. Específicamente, el demandado le indicó al tribunal de ins-tancia que el 16 de septiembre de 1996 Manuel Ocaña Martínez había presentado una demanda independiente contra Hacienda mediante la cual reclamaba el pago de unas fracciones de un billete de lotería extraviado. En dicha demanda alegó que había comprado en el Aeropuerto Internacional Luis Muñoz Marín dieciocho (18) fracciones del billete número 48144 y de otro, correspondientes ambos al sorteo número 256 de 19 de junio de 1996, y que después de celebrado el sorteo referido, se percató que las fraccio-nes mencionadas se le habían extraviado “mientras estaba haciendo diligencias en Orlando, Florida”. Ocaña Martínez solicitó que si aún no se había cobrado la participación co-rrespondiente a las dieciocho (18) fracciones aludidas, que Hacienda se abstuviera de pagar las mismas a cualquier otra persona y que le pagara su parte correspondiente del premio. Así las cosas, el 15 de mayo de 1997 el Tribunal de Primera Instancia ordenó el traslado de la acción presen-*147tada por Ocaña Martínez a Arecibo para consolidarlo con el caso de Rivera Rodríguez.
El 13 de junio de 1997, Hacienda presentó una moción de desestimación y/o sentencia sumaria. Sostuvo, en lo per-tinente, que la controversia planteada se podía disponer sumariamente debido a que se reducía a un asunto de es-tricto derecho. Indicó, para fundamentar su petición, que como los demandantes no poseían las fracciones del billete cuyo cobro reclamaban, por tal razón no podían presentar-las para su cobro, y que no habían cumplido con el Art. 10 de la Ley de la Lotería de Puerto Rico, supra, sobre notifi-cación de billete perdido a la Lotería con anterioridad a la fecha de celebración del sorteo. También adujo que los de-mandantes tampoco habían seguido el procedimiento esta-blecido en Mojica v. Román Rodríguez, supra, para la re-clamación del pago de un billete de lotería extraviado cuando el jugador se ha percatado de su pérdida con pos-terioridad al sorteo en el cual resultó premiado. Final-mente, la parte demandada indicó que para todos los efec-tos, el Gobierno de Puerto Rico había jugado los billetes alegadamente extraviados y había resultado agraciado con la parte correspondiente del premio en cuestión, por virtud de ley.
El 15 de julio de 1997 el demandante Rivera Rodríguez presentó una moción en oposición a la mencionada solici-tud de sentencia sumaria. En apoyo de su posición, Rivera Rodríguez sometió, además de la suya, declaraciones jura-das de Ana M. Maldonado, dueña de la agencia número 11267 en la que alegadamente se compró el billete pre-miado, y de Javier Albaladejo Santana, supuesto vendedor *148de las fracciones del billete en controversia. (4) Por su parte, Hacienda replicó a la oposición referida.
Tras varios trámites procesales, el 23 de julio de 1997, Ocaña Martínez desistió de su reclamación.(5)
Luego de analizar los escritos presentados, el 2 de sep-tiembre de 1997 el Tribunal de Primera Instancia dictó sentencia sumaria a favor de Rivera Rodríguez. Concluyó que el demandante había actuado diligentemente al acudir a la Lotería; realizar la investigación del procedimiento para el cobro del billete reclamado; cumplir con lo que se le informó en la Lotería, así como al recurrir oportunamente al tribunal. Mediante dicha sentencia, el foro de instancia ordenó a la Lotería efectuar el pago al demandante de las fracciones reclamadas. Hacienda solicitó la reconsidera-ción del dictamen referido sin éxito.
*149Inconforme con ese dictamen, el Procurador General, en representación del Departamento de Hacienda, recurrió al Tribunal de Circuito de Apelaciones. Por su parte, Rivera Rodríguez se opuso al recurso apelativo interpuesto. El 14 de enero de 1998 el Tribunal de Circuito de Apelaciones dictó una sentencia mediante la cual confirmó la del Tribunal de Primera Instancia.
Inconforme con el dictamen referido, el 2 de marzo de 1998 el Procurador General recurrió ante nos mediante mía petición de certiorari. Señaló como único error que el Tribunal de Circuito de Apelaciones había incidido al con-firmar una sentencia que sumariamente decretó el pago de un billete de la Lotería a pesar de que en el trámite de su reclamo no se habían observado las normas estatutarias y reglamentarias aplicables. Mediante Resolución de 12 de mayo de 1998 denegamos el recurso aludido. Oportuna-mente, el Procurador General solicitó la reconsideración de nuestro dictamen. El 19 de junio reconsideramos y le con-cedimos a la parte demandante recurrida el término de treinta (30) días para que compareciera y mostrara causa, si alguna tuviese, por la cual no debía devolverse el caso al Tribunal de Primera Instancia, para la celebración de una vista en su fondo. La parte demandante recurrida ha con-testado nuestro requerimiento, por lo que procedemos a resolver según lo intimado.
I-H h — I
En el caso de autos, el Procurador General nos plantea por un lado que el Tribunal de Circuito de Apelaciones erró al confirmar al foro de instancia en una sentencia que su-mariamente decretó el pago de mías fracciones de un billete de la lotería alegadamente extraviado, a pesar de que en el trámite de su reclamo no se observaron las normas estatutarias y reglamentarias aplicables. No tiene razón *150en lo que respecta a esta parte de su planteamiento. Veamos.
La ley mediante la cual se crea la Lotería de Puerto Rico (en adelante Ley de la Lotería), Ley Núm. 465 de 15 de mayo de 1947, según enmendada, 15 L.P.R.A. see. Ill et seq., regula lo concerniente al juego de billetes de la lotería en Puerto Rico y a las relaciones jurídicas entre los jugadores de billetes y el Gobierno. Véase Mojica v. Román Rodríguez, supra. Específicamente, regula el procedimiento administrativo que los jugadores deben seguir en casos de billetes de la Lotería extraviados o destruidos. Sobre este particular, el citado Art. 10 de la ley referida dispone, en lo pertinente:
Cualquier persona a quien se le extravíen, destruyan en cual-quier forma o le sean apropiados ilegalmente o robados billetes o fracciones de billetes de la lotería, que desee establecer en su día una reclamación para en caso de que dichos billetes resul-ten premiados, deberán radicar ante el Director del Negociado de la Lotería o enviar por correo certificado una declaración jurada no menos de veinticuatro (24) horas antes de la fecha en que había de celebrarse el sorteo a que correspondan los billetes o fracciones. ... Se hará constar en dicha declaración jurada el hecho de la pérdida, destrucción o apropiación ilegal o robo de los billetes o fracciones y las circunstancias envueltas en la misma. ... En este caso, los fondos correspondientes o los pre-mios de billetes o fracciones de billetes en controversia perma-necerán en el “Fondo de la Lotería” hasta tanto se adjudique el derecho al cobro de los mismos. Si transcurrido el término de seis (6) meses que concede [el Art. 12] de este título para el cobro de billetes premiados aparecieren pendientes de pago el billete o las fracciones de billete a que se refiere la declaración jurada antes mencionada, y no [hubiere otro reclamante], el Director del Negociado de la Lotería procederá a hacer el pago del premio que corresponda a la persona que suscribe la decla-ración jurada. (Enfasis suplido.) 15 L.P.R.A. see. 120. Véanse, además: Art. 56 del Reglamento para la Administración y Fun-cionamiento de la Lotería de Puerto Rico, Reglamento Núm. 1583 del Departamento de Hacienda de 3 de agosto de 1972, según enmendado (en adelante Reglamento); González, etc. v. Coop. Ahorro Créd., etc., 122 D.P.R. 1, 24-25 (1988).
*151Nótese que la Ley de la Lotería sólo considera que se reclame el pago de billetes extraviados o de sus fracciones antes de celebrarse un sorteo. La naturaleza misma del procedimiento administrativo antes descrito lo excluye de su aplicación al caso de autos en vista de que, alegadamente, el demandante recurrido no se percató de la ausencia de sus supuestas fracciones del billete premiado, aquí en cuestión, hasta después de realizado el sorteo en el cual su alegado billete resultó agraciado. Dicha legislación no permite reclamación alguna posterior al sorteo.
Ahora bien, en Mojica v. Román Rodríguez, supra, nos encaramos por primera vez a una situación parecida a la del caso de autos, en la cual un “jugador” de la Lotería alegadamente descubrió la perdida de sus fracciones de un billete premiado despúes del sorteo. Reconocimos entonces que el referido Art. 10 de la Ley Núm. 465, supra, sólo aplicaba a casos en los cuales la pérdida del billete se descubrió antes del sorteo. Por ello, fue menester pautar en dicho caso unas normas para regir la situación no atendida en la Ley de la Lotería. De manera muy breve dispusimos en Mojica v. Román Rodríguez, supra, que cuando el “jugador” se percata de la pérdida de sus billetes de lotería premiados con posterioridad a la celebración del sorteo correspondiente, éste debe notificar de ello al Director de la Lotería “con una orden expedida por un tribunal competente” prohibiéndole al director de esa agencia pagar al portador las fracciones del billete en cuestión. (6) Aunque no abundamos sobre ello allí, es evidente que el propósito que perseguimos, con nuestro breve dictamen sobre la notificación a la Lotería de una orden judicial para paralizar el pago del billete extraviado, era evitar que un tercero portador de dicho billete pudiese cobrarlo a pesar de no ser el dueño real de éste. Como el Art. 12 de la Ley de la Lotería, *15215 L.P.R.A. see. 122, dispone que “ [1] os billetes de la Lote-ría se considerarán valores al portador”,(7) teníamos que establecer un mecanismo de notificación fidedigna sobre el hecho de la pérdida de los billetes para así proteger al dueño a quien los billetes se le habían extraviado —y lo descubría después del sorteo— de la posibilidad de que un tercero los cobrase sin ser su dueño real.
En el caso de autos, el Procurador General sostiene que el demandante recurrido incumplió con la norma de Mojica v. Román Rodríguez, supra, que requiere procurar una orden judicial en la cual se prohíba el pago de los billetes reclamados. Ello es cierto. Rivera Rodríguez no solicitó del foro de instancia la orden referida. Aunque en su demanda Rivera Rodríguez hizo una solicitud al tribunal para que se ordenara al Director de la Lotería no honrar el pago de las fracciones del billete en cuestión, tal solicitud —como parte de sus alegaciones— no era suficiente para procurar dicha orden debidamente. Ésta tenía que ser solicitada mediante una moción aparte, independiente de la demanda, conforme a la práctica firmemente aceptada en nuestra jurisdicción. La mera solicitud de dicha orden, como una alegación más de la demanda, no conduce al examen judicial expedito que la orden aludida requiere.
Sin embargo, la referida omisión de Rivera Rodríguez respecto a la orden judicial en cuestión no tiene el alcance que alega el Procurador General. Según señaláramos antes, el propósito que dicha orden persigue es evitar que el Director de la Lotería pague unos billetes a un tercero por-tador de ellos que no es el dueño real de éstos. Se trata sólo de una medida cautelar dirigida a salvaguardar la jurisdic-*153ción del foro judicial para dilucidar la acción que incoa la persona que reclama fundadamente ser el verdadero titular de los billetes en cuestión. La omisión por un recla-mante como Rivera Rodríguez, al no procurar debidamente la orden judicial referida, sólo significa que éste se expone al riesgo de que el Director de la Lotería pague los billetes al tercero portador mientras se dilucida la acción del recla-mante, la cual se tornaría, entonces, académica.
Del expediente del caso de autos surge que la orden de paralización de pago contra la Lotería no era necesaria aquí. La salvaguarda que dicha orden judicial proveería no hubiese surtido efecto alguno en este caso, toda vez que las veinte (20) fracciones correspondientes al billete premiado reclamadas por el demandante recurrido han estado y aún están pendientes de cobro. No le han sido pagados a nin-gún tercero portador de dichas fracciones.
En vista de que la orden judicial de paralización en el caso de autos no ha sido necesaria, resolvemos que la causa de acción de Rivera Rodríguez no puede desestimarse por la razón que alega el Procurador General de que el deman-dante recurrido no cumplió con el trámite pertinente. Con esto no queremos anticipar que el demandante debe preva-lecer finalmente en el caso de autos, sino sólo establecer que no se puede desestimar razonablemente la reclama-ción de Rivera Rodríguez sólo por éste no haber solicitado la orden judicial de paralización en cuestión, que no era de carácter jurisdiccional ni constituye elemento esencial de este tipo de causa de acción sino sólo una medida para salvaguardar la jurisdicción del tribunal.
Procede examinar ahora si el caso de autos podía resol-verse por la vía sumaria.
rH HH h-H
Debemos determinar si procede o no que en casos como el de autos se utilice el mecanismo procesal de la sentencia *154sumaria. En particular, con arreglo a los documentos que obran en el expediente, nos toca decidir si los tribunales recurridos erraron al resolver que no existía controversia real y sustancial alguna sobre los hechos materiales del caso que impidiera dictar sentencia sumaria a favor del demandante recurrido.
Reiteradamente hemos señalado que la sentencia sumaria debe dictarse solamente en casos claros, cuando el tribunal tenga ante sí la verdad sobre todos los hechos pertinentes. Piñero v. A.A.A., 146 D.P.R. 890 (1998); Metrop. de Préstamos v. López de Victoria, 141 D.P.R. 844 (1996); Cuadrado Lugo v. Santiago Rodríguez, 126 D.P.R. 272, 279 (1990); Corp. Presiding Bishop CJC of LDS v. Purcell, 117 D.P.R. 714, 721 (1986); Roth v. Lugo, 87 D.P.R. 386, 397 (1963).
Si existe alguna duda sobre la existencia de algún he-cho material, no procede dictar sentencia sumaria. Cuadrado Lugo v. Santiago Rodríguez, supra, pág. 280; Corp. Presiding Bishop CJC of LDS v. Purcell, supra, págs. 720— 721; Valcourt Questell v. Tribunal Superior, 89 D.P.R. 827, 832 (1964); Roth v. Lugo, supra. Como es sabido, el proce-dimiento sumario no permite que el tribunal dirima cues-tiones de credibilidad. PFZ Props., Inc. v. Gen. Acc. Ins. Co., 136 D.P.R. 881 (1994); Col. Ing. Agrim. P.R. v. A.A.A., 131 D.P.R. 735, 781 (1992).
En el sano ejercicio de su discreción, los tribunales no deben resolver sumariamente casos complejos o casos en los cuales están presentes cuestiones de interés público. PFZ Props., Inc. v. Gen. Acc. Ins. Co., supra, pág. 914; Corp. Presiding Bishop CJC of LDS v. Purcell, supra, pág. 723.
En múltiples ocasiones hemos resuelto que no es acon-sejable utilizar el mecanismo procesal de sentencia suma-ria en determinados tipos de casos en los cuales su fiel adjudicación requiere un análisis detenido y cuidadoso de *155los hechos. Se trata de situaciones donde los elementos fác-ticos juegan un papel esencial en la decisión judicial a to-marse, por lo que procede la celebración de una vista evi-denciaría para depurarlos. Véanse: Soto v. Hotel Caribe Hilton, 137 D.P.R. 294 (1994); Rodríguez Meléndez v. Sup. Amigo, Inc., 126 D.P.R. 117, 135 (1990).
Hay litigios y controversias que por su naturaleza no deben resolverse mediante sentencia sumaria porque difí-cilmente en tales casos el tribunal puede reunir ante sí toda la verdad de los hechos a través de documentos. Elias y otros v. Chenet y otros, 147 D.P.R. 507 (1999); Piñero v. A.A.A., supra. Así ocurre en controversias como la del pre-sente caso, centradas en elementos subjetivos y en las que el factor de credibilidad juega un papel esencial, si no de-cisivo, para llegar a la verdad, y donde un litigante de-pende en gran parte de lo que extraiga del contrario en el curso de un juicio vivo. Audiovisual Lang. v. Sist. Est. Natal Hnos., 144 D.P.R. 563 (1997); Piñero v. A.A.A., supra; Soto v. Hotel Caribe Hilton, supra, pág. 301; Méndez Arocho v. El Vocero de P.R., 130 D.P.R. 867 (1992); Cuadrado Lugo v. Santiago Rodríguez, supra, pág. 279; García López v. Méndez García, 88 D.P.R. 363, 380 (1963).
El Procurador General nos ha planteado que este caso no podía resolverse mediante sentencia sumaria debido a las múltiples interrogantes que existían con respecto a la adquisición de las fracciones del billete en controversia y a la alegada pérdida o destrucción de éstas. Luego de haber examinado detenidamente la totalidad de los autos, y con-forme a las conocidas disposiciones sobre la procedencia de la sentencia sumaria discutidas antes, concluimos que tiene razón. Frente a la ausencia de respuestas claras en el expediente, las interrogantes aludidas sólo pueden diluci-darse en una vista en su fondo luego de escuchar y contra-interrogar no sólo al demandante recurrido y a las perso-nas que alegadamente declararon recordar haber vendido el billete premiado al demandante recurrido, sino a las per-*156sonas que supuestamente se encontraban con él cuando alegadamente compró el billete en controversia. Veamos.
Constan en el expediente del caso de autos sendas de-claraciones juradas —tanto de la señora Maldonado como del señor Albaladejo Santana— que aluden a un conoci-miento específico de la venta realizada por ellos de las frac-ciones del billete premiado al demandante Rivera Rodríguez. Es evidentemente pertinente indagar más allá de las meras declaraciones juradas aludidas si la precisión de los hechos declarados por la dueña de la agencia y su vendedor se debió a que ambos conocían personalmente a Rivera Rodríguez por su nombre y apellidos con anteriori-dad a la compra de $10 de las fracciones del billete de lotería en controversia o si, por el contrario, lo conocieron en ese momento. Nos resulta extraño que unas personas que venden cientos de fracciones de billetes de la Lotería recuerden con tal precisión y al unísono una venta de sólo $10. En otras palabras, es pertinente al recurso ante nos que la dueña de la agencia y su vendedor expliquen cómo pueden afirmar categóricamente y con tanta exactitud el número y la cantidad de las fracciones del billete vendidas específicamente a Rivera Rodríguez. De las declaraciones juradas que obran en autos de la dueña de la agencia en cuestión y de su vendedor no surgen las contestaciones a estas interrogantes medulares. Existe alguna duda sobre estos hechos, que sólo puede ser aclarada en una vista plenaria.
Por otro lado, como se ha visto, en este caso Rivera Ro-dríguez sostuvo, en la alternativa, que sus fracciones del billete en controversia se le perdieron en la casa debido a la construcción que allí se realizaba o que se destruyeron cuando su esposa lavó la camisa o el pantalón en que se encontraban. Existe duda, pues, también sobre la alegada desaparición o pérdida de las fracciones del billete de la lotería en cuestión. Nótese que el demandante recurrido alegó no sólo que no se percató de la pérdida hasta después *157de celebrado el sorteo en cuestión, sino que no ha podido precisar si sus alegadas fracciones del billete premiado se perdieron o fueron destruidas, o en qué circunstancias desaparecieron. Según lo declarado por el propio deman-dante recurrido, éste pudo recordar el número del billete aludido y la cantidad exacta que compró; sin embargo, no pudo recordar si el billete fue destruido o si se perdió, ni cómo ocurrió.
Finalmente, no puede inferirse de modo claro y con su-ficiente certeza de los documentos que obran en autos si Rivera Rodríguez era verdaderamente el dueño y poseedor de las únicas fracciones del billete premiado que no han sido cobradas. Es menester recordar que, originalmente, en este caso hubo dos (2) reclamantes distintos que alega-ron separadamente ser los dueños de los billetes supuesta-mente extraviados. Ocaña Martínez —el otro reclamante— adujo que las mismas fracciones del billete en cuestión ale-gadamente se le extraviaron mientras realizaba diligen-cias en Orlando. Aunque Ocaña Martínez desistió de su reclamación ante el Tribunal de Primera Instancia y ya no es parte del pleito, su reclamación, junto con la del deman-dante, presenta la posibilidad de que existan personas que se dediquen a alegar que han extraviado aquellas fraccio-nes de billetes premiados —cuyo pago no ha sido efectuado por la Lotería— para solicitar que se les otorgue a ellos esa parte del premio. Esa posibilidad arroja algunas dudas so-bre la alegada titularidad del demandante recurrido que impiden disponer de la controversia ante nos de manera sumaria.
En resumen, pues, resulta que en el caso de autos existen distintas dudas sobre aspectos centrales del caso. Los hechos materiales no están del todo claros en los documentos que obran en autos. No es éste el tipo de caso que se presta para resolverse de modo sumario. “Para que una parte pueda promover exitosamente una sentencia sumaria tiene que establecer hechos que definitivamente le den *158la razón.” Cuadrado Lugo v. Santiago Rodríguez, supra, pág. 283. No existe aquí una certeza suficiente sobre todos los hechos pertinentes a la controversia que es necesaria para que pueda obviarse un juicio en los méritos. La cele-bración de una vista evidenciaría arrojaría luz sobre la ale-gada procedencia del derecho del demandante recurrido para poder entonces aquilatar con certeza suficiente la res-ponsabilidad del Gobierno de efectuar el pago solicitado. En defensa del interés público, y para proteger al erario, Hacienda debe tener la oportunidad de presentar su propia prueba e impugnar la evidencia del demandante recurrido que desfile en una vista plenaria. De otra manera, existe el riesgo innegable de que se podría estar efectuando un pago indebido respecto al billete en cuestión.
Resolvemos que los foros recurridos se equivocaron al concederle a la parte demandante recurrida el remedio so-licitado por la vía sumaria.
IV
Por todo lo antes expuesto, procede que se expida el auto de “certiorari” y que se dejen sin efecto los dictámenes emi-tidos por el Tribunal de Circuito de Apelaciones y el Tribunal de Primera Instancia, y que se devuelva el recurso al Tribunal de Primera Instancia para que continúen los pro-cedimientos conforme a lo aquí resuelto.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Negrón García no intervino.

 Mediante declaración jurada otorgada ante notario público el 24 de junio de 1996, Rivera Rodríguez manifestó, en lo pertinente:
“2. Que el declarante compró $10.00 de billetes de la lotería, número 48,144, correspondiente al sorteo del 19 de junio de 1996, los cuales fueron comprados en la Agencia #11267 de Barceloneta, P.R., propiedad de la Sra. Ana M. Maldonado, serie D, sorteo #256.
“3. Que dichos billetes le fueron comprados al joven Javier Albaladejo, quien es sobrino de la dueña de la referida agencia.
*145“4. Que al momento de la compra del referido billete el declarante estaba acom-pañado del Sr. Milton Román y Luis P. Otero, compañeros de trabajo.
“5. Que el declarante está en gestiones de construcción de la casa y los guardó en algún lugar que no encuentra en este momento y que el Sr. Osvaldo René Rivera desea reclamar el derecho de cobro del premio y quiere y desea detener cualquier pago del mismo al Departamento de Hacienda, hasta tanto se aclare la situación.
“6. Que lo declarado es la verdad y nada más que la verdad.”


 Ley Núm. 465 de 15 de mayo de 1947, según enmendada, 15 L.P.R.A. sec. Ill et seq.


 En el Departamento de Hacienda se creó el Negociado de la Lotería, el cual tiene a su cargo todo lo concerniente a la dirección y administración de la Lotería de Puerto Rico. Art. 1 de la Ley Núm. 465, supra, 15 L.P.R.A. sec. 111.


 Mediante declaración jurada otorgada ante notario público el 16 de mayo de 1997, la Sra. Ana M. Maldonado expresó en lo pertinente:
“2. Que soy agente de la Lotería de Puerto Rico y soy dueña de la Agencia [número] 11267, localizada en Barceloneta, Puerto Rico.
“3. Que entre los billetes que tenía asignados para vender estaba el billete número 48,144 del sorteo número 256, del 19 de junio de 1996, serie D.
“4. Que dicho billete salió agraciado con el primer premio en el sorteo celebrado el 19 de junio de 1996.
“5. Que mi sobrino Javier Albaladejo Santana vendió $10.00 del referido billete al Sr. Osvaldo R. Rivera Rodríguez.
“6. Que los pedazos agraciados en el sorteo de la lotería de Puerto Rico del 19 de junio de 1996, según manifiesta el Sr. Osvaldo R. Rivera Rodríguez, le fueron extra-viados, y así lo notificó [a] la Lotería de Puerto Rico mediante Declaración Jurada.”
Mediante declaración jurada otorgada ante notario público el 19 de mayo de 1997, el Sr. Javier Albaladejo Santana manifestó en lo pertinente:
“2. Que Ana M. Maldonado es dueña de la Agencia de la Lotería número 11267, localizada en Barceloneta, Puerto Rico, además es mi tía.
“3. Que vendí al Sr. Osvaldo R. Rivera Rodríguez, $10.00 del billete de lotería número 48,144, del sorteo número 256, del 19 de junio de 1996, serie D.
“4. Que dicho billete salió agraciado con el primer premio en el sorteo celebrado el 19 de junio de 1996.
“5. Que los pedazos agraciados en el sorteo de la Lotería de Puerto Rico del 19 de junio de 1996, según manifiesta el Sr. Osvaldo R. Rivera Rodríguez!,] le fueron ex-traviados, y así [lo] notificó a la Lotería de Puerto Rico mediante Declaración Jurada.”


 En su “Moción Interesando Archivo por Desistimiento”, Ocaña Martínez se-ñaló, esencialmente, que frente a la reclamación de Rivera Rodríguez no tenía posi-bilidad alguna de prevalecer, por lo que desistía de su causa de acción.


 En Mojica v. Román Rodríguez, 116 D.P.R. 45 (1985), sostuvimos, además, que se puede incoar una acción reivindicatoría contra quien, sin ser el dueño, posee el billete, lo presenta al cobro en la Lotería y obtiene su pago.


 En lo pertinente, dispone el Art. 12 de la Ley de la Lotería, Ley Núm. 465, supra, 15 L.P.R.A. see. 122, que “[l]os billetes de la Lotería se considerarán valores al portador, por lo que no se reconocerá dueño de un billete premiado a otra persona que aquella que lo posea y lo presentare al cobro. El derecho al cobro de premios caducará a los seis (6) meses contados desde el día siguiente al en que se verifique el sorteo a que correspondan. Pasado este plazo el Gobierno de Puerto Rico quedará libre de toda responsabilidad”.